IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,741



             EX PARTE JHAMOLON JHIRMAINE LAFLEUR, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 96454-A IN THE 252 ND JUDICIAL DISTRICT COURT
                         FROM JEFFERSON COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated

robbery in exchange for ten years’ deferred adjudication community supervision. His guilt was later

adjudicated, and he was sentenced to seventy-five years’ imprisonment. The Ninth Court of Appeals

affirmed his conviction. LaFleur v. State, No. 09-09-00311-CR (Tex. App. – Beaumont, March 31,

2009).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel
                                                                                                      2

failed to timely notify Applicant that his conviction had been affirmed.

       Appellate counsel filed an affidavit with the trial court. In addition, the trial court has

obtained affidavits from the mail room supervisors at the prison unit where Applicant was housed

during the applicable time period, and the unit to which appellate counsel allegedly sent

correspondence regarding Applicant’s appeal. Based on these affidavits, the trial court has entered

findings of fact and conclusions of law that Applicant did not receive timely notice from any source

that his conviction had been affirmed on appeal, and that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-09-00311-

CR that affirmed his conviction in Cause No. 96454 from the 252nd Judicial District Court of

Jefferson County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: March 7, 2012
Do not publish